                                         Case 5:17-cv-00220-LHK Document 1101 Filed 01/03/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART BLACKBERRY’S
                                  14             v.                                          ADMINISTRATIVE MOTION TO FILE
                                                                                             UNDER SEAL
                                  15     QUALCOMM INCORPORATED,
                                                                                             Re: Dkt. No. 1098
                                  16                    Defendant.

                                  17

                                  18          Applying the compelling reasons standard, the Court rules on third party Blackberry’s

                                  19   motion to seal as follows:

                                  20
                                                  Document                     Page/Line                         Ruling
                                  21
                                        Grubbs Deposition                224:4-7                   GRANTED.
                                  22    Grubbs Deposition                233:18-234:2              GRANTED.
                                        Grubbs Deposition                236:1-7                   GRANTED.
                                  23    Grubbs Deposition                236:15-19                 GRANTED.
                                  24    Grubbs Deposition                244:6-13                  GRANTED.
                                        Grubbs Deposition                244:16-20                 GRANTED.
                                  25    Grubbs Deposition                245:11-17                 DENIED.
                                        Grubbs Deposition                247:4-248:4               GRANTED.
                                  26    Grubbs Deposition                249:14-18, 20             GRANTED.
                                  27    Grubbs Deposition                255:11-15                 GRANTED.
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART BLACKBERRY’S ADMINISTRATIVE MOTION TO
                                       FILE UNDER SEAL
                                         Case 5:17-cv-00220-LHK Document 1101 Filed 01/03/19 Page 2 of 2




                                   1    Grubbs Deposition         256:24-257:2          DENIED.
                                   2    Grubbs Deposition         257:20-22             GRANTED.
                                        Grubbs Deposition         257:25-258:6          GRANTED.
                                   3    Grubbs Deposition         258:9-15              DENIED.
                                        Grubbs Deposition         259:1-9               GRANTED.
                                   4    Grubbs Deposition         259:10                DENIED.
                                   5    Grubbs Deposition         259:13-25             GRANTED.
                                        Grubbs Deposition         288:10                DENIED.
                                   6    Grubbs Deposition         288:12-13             GRANTED.
                                        Grubbs Deposition         288:15-17             GRANTED.
                                   7    CX3255                    Selected Portions     GRANTED.
                                   8    CX3264                    Selected Portions     GRANTED.
                                        CX3283                    Selected Portions     GRANTED.
                                   9    JX0062                    Selected Portions     GRANTED.
                                        JX0094                    Selected Portions     GRANTED.
                                  10
                                       IT IS SO ORDERED.
                                  11
                                       Dated: January 3, 2019
                                  12
Northern District of California
 United States District Court




                                                                                ______________________________________
                                  13                                            LUCY H. KOH
                                                                                United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                 2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART BLACKBERRY’S ADMINISTRATIVE MOTION TO
                                       FILE UNDER SEAL
